Citation Nr: 0025727	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, other 
than pseudofolliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to April 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claim. 

The veteran provided testimony at a personal hearing 
conducted before the RO in October 1997, a transcript of 
which is of record.

This case was previously before the Board in July 1998, at 
which time it was remanded for additional development.  In 
April 1999, the RO granted service connection for 
pseudofolliculitis, but continued to deny service connection 
for all other skin disorders.  In view of the foregoing, the 
issue of service connection for pseudofolliculitis has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  As an 
additional matter, the Board finds that the RO has 
substantially complied with the July 1998 remand directives.  
Accordingly, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has presented a plausible claim of 
entitlement to service connection for a skin disorder other 
than pseudofolliculitis.

2.  The preponderance of the medical evidence is against a 
finding that a skin disorder, other than pseudofolliculitis, 
was incurred in or aggravated by the veteran's period of 
active duty.


CONCLUSION OF LAW

A skin disorder, other than pseudofolliculitis, was not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In the May 1997 rating decision, the RO, among 
other things, denied service connection for lupus 
erythematosus as not well grounded.  The RO found that the 
evidence of record did not establish a link between the 
current condition and the veteran's military service.

The veteran's skin was clinically evaluated as normal on his 
March 1974 enlistment examination.  At that time, the veteran 
reported that he had never experienced skin diseases.  The 
service medical records show that the veteran given a "no 
shaving chit" in March 1975 and told to shave on Tuesdays 
and Fridays for 2 weeks and then every other day for 2 weeks.  
Additionally, these records show that he was diagnosed with 
pseudofolliculitis on his April 1975 discharge examination.

VA medical records were obtained which covered the period 
from August 1977 to September 1997.  Among other things, 
these records show the veteran had a biopsy of skin lesions 
in December 1977 to determine whether it was discoid lupus 
erythematosus.  The findings were consistent with keratosis 
with keratotic pluggings.  However, it was found that the 
results were not specific enough for a diagnosis of discoid 
lupus, but, if clinically indicated, a repeat biopsy could 
shed some light into the nature of the lesion.  Records from 
November 1996 note that the veteran reported a history of 
lupus, including a 1975 diagnosis.  

The veteran underwent a VA dermatology examination in January 
1997.  At this examination, the veteran reported a twenty-
year history of facial rash.  He reported that this rash had 
been diagnosed as lupus.  In addition to the rash, he had 
also developed problems with tender papules over his trunk 
and extremities.  These problems reportedly developed after 
he began his military career.  Following examination of the 
veteran, the examiner diagnosed chronic folliculitis, 
seborrheic dermatitis, and xerosis.  While the veteran had no 
skin lesions on examination, the examiner opined that with 
the veteran's past diagnosis of lupus erythematosus and his 
history, the condition was consistent with a diagnosis of 
lupus.  The examiner also noted that the conditions were 
chronic and often difficult to eradicate.

At his October 1997 personal hearing, the veteran testified 
that he used skin cream to treat a rash while in service.  
However, the veteran testified that after he was discharged 
the rash turned into "a bleeding face" and all of his skin 
peeled off.  The veteran immediately sought treatment at the 
VA Medical Center, where a biopsy was reportedly performed in 
1975.  As a result of this biopsy, the veteran reported that 
he was diagnosed with lupus.

When the case came before the Board in July 1998, the Board 
found that the evidence, particularly the January 1997 VA 
dermatology examination, was inadequate for a full and fair 
determination of the veteran's claim of service connection 
for a skin disorder.  The Board noted that the findings of 
the January 1997 VA examiner were not made with an adequate 
review of the veteran's history, and that no opinion was made 
regarding the validity of the veteran's claim that his skin 
disorder began during active service.  Furthermore, the Board 
concluded that such an opinion was essential given the fact 
that the examiner had diagnosed folliculitis, and the 
veteran's service medical records showed a diagnosis of 
pseudofolliculitis on the April 1975 discharge examination.  
Accordingly, the Board remanded the case for the RO to return 
the veteran's claims folder to the January 1997 VA examiner 
for clarification as to whether the veteran's current skin 
problems were related to his period of active duty, to 
include the diagnosis of pseudofolliculitis therein.  If the 
physician who conducted this examination was not available, 
then the veteran was to be accorded a new examination.

Following the Board's remand, the veteran underwent a new VA 
medical examination in September 1998.  At this examination, 
it was noted that the veteran had pseudofolliculitis during 
service, among other things.  Following examination of the 
veteran, the examiner's impression was that the veteran had 
scarring secondary to previous pseudofolliculitis.  The 
examiner commented that it was relatively superficial, but 
that it was there.  Also, the examiner noted that there was 
some acne of the shoulders, but that it was quite mild and 
only in a pressure area of the shoulders, bilaterally.  The 
rest of the skin was relatively clear.  However, the veteran 
did have seborrheic dermatitis of the nasolabial fold.  
Nothing in this report indicates that the examiner reviewed 
the veteran's claims folder in conjunction with this 
examination.

In January 1999, the veteran's claims folder was sent to the 
September 1998 VA examiner for clarification.  The examiner 
noted that the question was asked whether or not the 
veteran's pseudofolliculitis which he apparently had during 
his military service was the same as the folliculitis of the 
back diagnosed on the January 1997 VA dermatology 
examination.  It was further noted that on the September 1998 
VA examination the veteran had an acneiform eruption of his 
back which was apparently the same eruption that had been 
termed folliculitis on the January 1997 examination.  The 
examiner stated that folliculitis was an inflammation of the 
hair follicles whereas pseudofolliculitis was essentially 
ingrown hairs secondary to shaving in individuals with curly 
hair where the hair became buried below the skin surface and 
produced a foreign body reaction in the skin.  Consequently, 
the examiner opined that the folliculitis, so-called, of the 
veteran's back would be different from the pseudofolliculitis 
noted on his face.  As an additional matter, the examiner 
noted that there was some question about whether or not the 
veteran had had discoid lupus at one time, and that the 
January 1997 VA examiner recommended that an 
immunofluorescence be done.  The examiner stated that he 
could not find a record of this having been done.

In a handwritten addendum, dated in March 1999, the examiner 
stated that the entire medical record was reviewed for the 
third time.  The examiner opined that the veteran's facial 
scars and bumps were due to the pseudofolliculitis he had in 
the military.  However, the acne on his back was not in the 
record, but was very likely there because he was more likely 
to have had it at that age; the onset was likely in 
adolescence.  

In an April 1999 rating decision, the RO granted service 
connection for pseudofolliculitis as directly related to 
service.  However, the RO stated that this was only a partial 
grant of the issue on remand.

A VA outpatient treatment record is on file which noted that 
the veteran's back was scattered with papules and postules.  
Assessment was folliculitis.

The record reflects that the veteran subsequently underwent a 
new VA medical examination in November 1999 by a different 
physician.  This examiner noted that there was some question 
of lupus in the past.  However, there were no records 
available to support that from the veteran's skin biopsy, and 
he had had no eruption consistent with that which had 
permitted a biopsy.  The examiner also noted that she had 
been requested to offer an opinion as to whether the 
following skin conditions are related to the veteran's 
military service:  chronic folliculitis on the veteran's back 
and acne of the shoulders, seborrheic dermatitis, discoid 
lupus, and xerosis.  The examiner stated that folliculitis 
could be caused from many things, but that it was a common 
condition associated with bacterial infections and 
occasionally yeast infection.  The examiner stated that she 
did not know that its ongoing state could be related to the 
veteran's military service.  With respect to seborrheic 
dermatitis, the examiner stated that it was a common skin 
condition seen in "people not enlisted in the military."  
The examiner stated that it was considered by most a 
hypersensitivity reaction to a yeast that was present on 
everyone's skin.  Regarding discoid lupus, the examiner 
stated that this was not a diagnosis that she could make any 
judgment on as she had not seen a skin biopsy consistent with 
that.  Moreover, the examiner emphasized that she found 
nothing in the records that documented its appearance, and 
she had seen nothing clinically in the veteran's exam that 
would be consistent with that diagnosis.  It was noted that 
there was a note in the veteran's file that reported that his 
ANA was negative, but that this did not prove or disprove its 
localized skin occurrence.  With respect to xerosis, the 
examiner stated that this was another term for dry skin, and, 
in her experience, had been more related to an individual's 
atopic diathesis or exposure to harsh soaps and low humidity.  
In conclusion, the examiner stated that she could not say, on 
the basis of reviewing the veteran's chart, that there was 
any documentation present in his claims file that related any 
of these diseases as being caused by the veteran's military 
service.

In a November 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
a skin disorder other than pseudofolliculitis.  The RO noted 
the opinion of the November 1999 VA examiner in support of 
this decision.

By statements dated in August and September 2000, the 
veteran's representative noted that numerous medical 
examinations and opinions had been obtained by the RO in an 
attempt to comply with the Board's remand.  The 
representative also indicated that the RO had not 
substantially complied with the remand, and, as such, a full 
and fair review of the veteran's claim could not be conducted 
based upon the evidence of record.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As noted above, the Board has determined that the 
RO substantially complied with the July 1998 remand 
directives.  The Board essentially remanded the case to 
obtain a competent medical opinion as to whether the 
veteran's current skin problems were etiologically related to 
his period of active duty, and the RO accorded the veteran 
several examinations in order to obtain such an opinion.  
Thus, while the examiners may not have phrased their opinions 
in accord with the exact wording of the remand, the Board 
concludes that, in contrast with Stegall, appellate review of 
the record, in the case at hand, is not frustrated by any 
failure to strictly adhere to the July 1998 remand order.  
See Evans v. West 12 Vet. App. 22, 31 (1998)

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for a skin disorder is 
well grounded.  As noted above, the physician who conducted 
the September 1998 VA examination provided a competent 
medical opinion, particularly in his March 1999 addendum, 
which related the veteran's current skin problems of the face 
to his in-service pseudofolliculitis.  Thereafter, the RO 
granted service connection for this disability in April 1999.  
While the issue currently on appeal is service connection for 
a skin disorder other than pseudofolliculitis, the Board 
notes that once a claimant submits a well-grounded claim 
under one theory of entitlement, the claim is well grounded 
for all theories of entitlement.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000).  Moreover, the Board notes that the 
March 1999 addendum also contains a medical opinion which 
indicates that it is possible that the veteran's folliculitis 
of the back was present during military service.  As such, 
this satisfies the medical nexus requirement.  See Tirpak, 2 
Vet. App. at 611; Kandik v. Brown , 9 Vet. App. 434, 439 
(1996) ( A well-grounded claim need not be conclusive but 
only possible in order meet the burden established in the 
statute); see also Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  Thus, the claim is well grounded.  Caluza at 506. 

Adjudication of the veteran's claim of service connection for 
a skin disorder other than pseudofolliculitis does not end 
with the finding that the case is well grounded.  In 
determining that the veteran's claim is well grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, VA has accorded the veteran 
several examinations in relation to this claim, and there 
does not appear to be any pertinent medical evidence that is 
not of record or requested by the RO.  Thus, the Board finds 
that VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to this claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist.

Turning to the merits of the claim, the Board finds that the 
preponderance of the medical evidence is against a finding 
that a skin disorder, other than pseudofolliculitis, was 
incurred in or aggravated by the veteran's period of active 
duty.

As mentioned above, the November 1999 VA examiner found no 
evidence of lupus on examination of the veteran.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Furthermore, the examiner stated that there was no 
evidence of such a diagnosis actually being made in the 
medical records contained in the claims folder.  To the 
extent the veteran contends otherwise, the Board notes that 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions do not 
constitute competent medical evidence.  Moreover, a lay 
person's account of what a medical professional purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).

The Board notes that the January 1997 VA examiner opined 
that, with the veteran's reported past diagnosis of lupus 
erythematosus and his reported history, the condition was 
consistent with a diagnosis of lupus.  However, unlike the 
November 1999 VA examiner, the record does not show that the 
January 1997 examiner reviewed the veteran's claims folder, 
and the medical records therein, in conjunction with the 
examination.  Moreover, even the January 1997 VA examiner 
stated that there was no current evidence of lupus 
erythematosus on examination of the veteran.

With respect to the diagnoses of seborrheic dermatitis and 
xerosis, the Board notes that the November 1999 VA examiner, 
based upon examination of the veteran and review of the 
claims folder, opined that these conditions were not related 
to the veteran's military service.  These conditions were not 
identified while the veteran was in service and no competent 
medical evidence is on file which refutes the November 1999 
opinion.  The Board cannot substitute its own unsubstantiated 
opinion for that of a competent medical professional.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, the 
Board must accept this opinion as correct.

In regard to the veteran's chronic folliculitis of the back, 
the Board has already determined that the September 1998 VA 
examiner, in his March 1999 addendum, opined that this 
disorder was present during the veteran's military service.  
However, the examiner essentially stated that it was likely 
the folliculitis was present during military service because 
it was a condition that normally manifested in adolescents.  
There is no competent medical evidence that the veteran was 
actually diagnosed with folliculitis during active service.  

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  However, VA regulations define "reasonable 
doubt" as a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  Since there is competent 
evidence tending to show that the veteran manifested symptoms 
of folliculitis while he was in service or was actually 
diagnosed with folliculitis during service, the opinion 
expressed in the March 1999 addendum is simply too 
speculative to create a reasonable doubt as to a causal 
relationship between the veteran's current folliculitis and 
his period of active service.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (suggesting that a doctor's opinion, 
expressed in terms of may, was too speculative, on its own, 
to establish a well-grounded claim), and Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992) (holding that a doctor's 
opinion that the veteran's service-connected condition "may 
or may not" have contributed to his cause of death was 
inadequate nexus evidence to well grounded the claim).  
Moreover, the Board notes that the November 1999 VA 
examiner's opinion is against the finding that the veteran's 
folliculitis was incurred in or aggravated by his period of 
active duty.

The medical evidence does not show that the veteran has been 
diagnosed with any other skin disorders besides those noted 
in the above analysis.  Consequently, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder other than pseudofolliculitis, and it must be 
denied.  As the preponderance of the evidence is against the 
claim, the reasonable doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, other 
than pseudofolliculitis, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

